990 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
James Gordon KNOWLES, Plaintiff-Appellant,v.UNIVERSITY OF HAWAII, at Manoa, 2444 Dole Way, Honolulu, HI,96822, Defendant-Appellee.

No. 92-16559.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 14, 1993.
Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Gordon Knowles appeals pro se from the district court's denial of his motion for a temporary restraining order in his discrimination action against the University of Hawaii (University) under Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq.   The University suggests, and we agree, that the appeal is moot because the underlying case has been dismissed on its merits.   This appeal concerns only whether appellant should have been granted preliminary relief based upon the allegations in his complaint.1   See Planned Parenthood v. State of Ariz., 718 F.2d 938, 949 (9th Cir.1983) (appeal of preliminary injunction mooted by grant of permanent injunction while appeal was pending);   see generally University of Texas v. Camenisch, 451 U.S. 390, 398 (1981).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of this, we do not reach either Knowles' contentions on the merits or the University's contention that Knowles' brief is fatally deficient